United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 17, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-20633
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE RAMIREZ,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4-01-CR-121-8
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Ramirez (Ramirez) pleaded guilty, pursuant to a plea

agreement, to aiding and abetting the distribution of cocaine.

He was sentenced to 151 months of imprisonment and five years of

supervised release.   Ramirez appeals his sentence, asserting that

the appeal waiver provision in his guilty plea is void and that

his sentencing is illegal in light of Blakely v. Washington, 124

S. Ct. 2531 (2004).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-20633
                                -2-

     Ramirez contends that the Government breached the plea

agreement by opposing an acceptance of responsibility credit.

Absent any objection in the district court, we review for plain

error only.   See United States v. Reeves, 255 F.3d 208, 210 (5th

Cir. 2001).   Whether the Government’s conduct violates the terms

of the plea agreement is a question of law which this court

reviews de novo.   United States v. Gonzalez, 309 F.3d 882, 886

(5th Cir. 2002).   “In determining whether the terms of the plea

bargain have been violated, this court must determine whether the

government’s conduct is consistent with the parties’ reasonable

understanding of the agreement.”   Gonzales, 309 F.3d at 886

(internal quotation marks, brackets, and citation omitted).

     A review of the record reveals that the Government did

breach the plea agreement by opposing Ramirez’s acceptance of

responsibility credit.   As a result, the plea agreement,

including the restriction on Ramirez’s right to appeal, is void.

Ramirez can therefore, appeal his sentence, which he has done,

and we can consider his appeal.

     For the first time on appeal, Ramirez argues that his

sentence is illegal in light of Blakely.     This argument is

foreclosed by this court’s recent opinion in United States v.

Pineiro, 377 F.3d 464, 465-73 (5th Cir. 2004), petition for cert.

filed, (U.S. July 14, 2004) (No. 04-5263).

     AFFIRMED.